163 U.S. 631 (____)
UNITED STATES
v.
FITCH.
No. 828. Submitted with No. 422.
Supreme Court of United States.

Error to the Supreme Court of the State of New York.
Mr. Solicitor General for plaintiffs in error.
Mr. Benjamin F. Dos Passos and Mr. Edgar J. Levey for defendant in error.
MR. JUSTICE BROWN.
In this case George W. Cullum, a resident of the State of New York, died in the city of New York on February 28, 1892, leaving a last will and testament, which, on the 30th day of April, 1892, was duly admitted to probate. By this will the testator bequeathed to the United States government the sum of $175,100, upon which, by order of the Surrogate's Court, there was assessed an inheritance tax of $8755.
The case does not differ in principle from the one above decided, and the judgment of the court below is, therefore,
Affirmed.
MR. JUSTICE HARLAN dissented.